Citation Nr: 1619548	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-32 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss for the period prior to July 7, 2008.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's bilateral hearing loss for the period from July 7, 2008, to October 31, 2012.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss for the period on and after November 1, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1957 to May 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Houston, Texas, Regional Office (RO) which increased the disability evaluation for the Veteran's bilateral hearing loss from noncompensable to 10 percent and effectuated the award as of July 7, 2008.  In February 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

In June 2014, the Appeals Management Center (AMC) increased the evaluation for the Veteran's bilateral hearing loss from 10 to 50 percent and effectuated the award as of November 1, 2012.  In September 2014, the Veteran submitted a Motion to Advance on the Docket.  In September 2014, the Board granted the Veteran's motion.  In October 2014 and May 2015, the Board remanded the Veteran's appeal to the RO for additional action.  

In January 2016, the AMC increased the evaluation of the Veteran's bilateral hearing loss from 10 to 20 percent for the period from July 7, 2008, to October 31, 2012.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

A June 2015 VA audiological treatment record states that: "[l]ast audio obtained in 2012;" "Veteran reports marked decrease in right ear hearing sensitivity since last audio;" "[s]evere profound mixed hearing loss, right (40 dB ABG since last audio, consistent [with patient's] report);" and "[h]earing sensitivity essentially unchanged left ear since last audio."  

The Veteran was last afforded a VA audiological evaluation in May 2014.  The June 2015 VA audiological treatment record states that the Veteran exhibited "[s]evere profound mixed hearing loss, right (40 dB ABG since last audio, consistent [with patient's] report)."  As the treating VA audiologist erroneously reported that the "[l]ast audio [was] obtained in 2012," the Board is unable to ascertain if the Veteran's reported marked decreased in right ear hearing acuity occurred prior to or after the May 2014 VA examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the June 2015 VA clinical findings, the Board finds that further VA audiological evaluation is required to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after July 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected bilateral hearing loss after July 2015 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2015.  

3.  Schedule the Veteran for a VA audiological evaluation in order to determine the current nature and severity of his service-connected bilateral hearing loss.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

